Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner notes newly cited WO00/40217 discloses application of N-acetylamino acid compositions to hair associated with damage caused by extrinsic factors, but the reference does not provide motivation to select oxidative treated hair as the specific group. Instead, at pg 1 the list of extrinsic factors is extremely broad from sunlight, radiation air pollution, wind, cold, heat, dampness, chemicals, smoke and cigarette smoking. Nowhere does it appear to suggest hair that has been treated oxidatively where the chemical exposure listed appears to be unintentional. As such, there is not sufficient direction in the reference to support an obviousness rejection over the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612